Citation Nr: 1141627	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-16 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The evidence shows that the Veteran's PTSD results in occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in December 2006 and September 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a statement of the case was issued in April 2008.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).

After the December 2006 correspondence was issued, the Veteran was granted service connection for PTSD and assigned an initial disability rating and effective date.  As this claim was more than substantiated in that it was proven, the purpose that the notice is intended to serve has been fulfilled.  The subsequent September 2007 VCAA letter is deemed not necessary as no additional notice was required for this claim.  Dingess, 19 Vet. App. at 490-91.  Pursuant to Dingess, an additional notice as to disability ratings and effective dates was provided in the correspondence dated in December 2006 and September 2007.  In addition, since the higher initial rating claim for PTSD is a "downstream" issue from that of service connection, notice pursuant to the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), was never required for this issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).

Further, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue decided on appeal have been met. 

The duty to assist also has been fulfilled as VA medical records relevant to this matter have been requested or obtained and a VA examination was provided.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14 (2011).

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms--not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2011).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2011).

Factual Background and Analysis

In May 2007, the RO granted service connection for PTSD and awarded an initial 30 percent disability rating, effective November 15, 2006, the date the RO received the Veteran's claim.  In August 2007, the Veteran filed a Notice of Disagreement seeking a higher rating.  He contended that the 30 percent rating did not accurately reflect the severity of his PTSD symptoms and their effect on his life.  

The Veteran is currently assigned a 30 percent disability rating for PTSD pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Under that code and the General Rating Formula for Mental Disorders, ratings may be assigned ranging between 0 and 100 percent.  A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

The next higher rating of 50 percent requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2011).

A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Diagnostic and Statistical Manual of Mental Disorders, American Psychiatric Association (DSM-IV). 

According to a November 2006 statement from a licensed master social worker at the Pensacola Vet Center, M.P.B., the Veteran was diagnosed with chronic PTSD.  He stated that the severity of the Veteran's PTSD symptoms had increased to the point of distress which prevented him from maintaining any level of healthy social interaction and reduced his ability to understand simple directions when he was in a stressful situation.  M.P.B. stated that the Veteran had a flat and subdued affect with high levels of hyper-arousal and daily anxiety due to sleeping problems and nightmares of Vietnam.  The social worker also noted that the Veteran's life was one of self-imposed isolation.  He opined that as a direct result of the severity of these PTSD symptoms, the Veteran would not be able to maintain his current level of employment in the foreseeable future.  

January 2007 VA medical records revealed that the Veteran did not shake hands with others.  He also said that he became tearful and sad a couple of times each week.  While he denied active plans of suicide, he did acknowledge that he thought of suicide.  He thought that he would get on the interstate and crash his car, but told the VA psychologist that he could not do that to his family.  Terse speech was noted as well as the Veteran's reticence to reveal much information about himself.  It was also noted that the Veteran was hypervigilant, had fluctuating moods, and that his attention and concentration were poor.

The Veteran underwent a VA mental examination in March 2007.  He complained of recurrent intrusive memories of Vietnam experiences as well as frequent distressing nightmares, sleeping problems, irritability, feelings of detachment from others, no friends, no social life, difficulty concentrating, suicidal ideation, hypervigilance, and an exaggerated startle response.  He reported that he had not watched the news in years.  He said that his symptoms had come and gone since his return from Vietnam (where he had received a Combat Action Badge), but that unfortunately he felt his symptoms had gotten worse since he began counseling at the Vet Center.  Since his counselor had left he reported that he had stopped treatment at the Vet Center.  It was also noted that for the past five years the Veteran had worked on his own at a mill which he co-owned with his brother.  

At the time of this examination, the Veteran had been married to his second wife for the previous 18 years and had a child from each marriage.  The Veteran told the examiner that while he and his teenage child do not get along very well he maintained regular contact with his older child.  

On mental status examination, the Veteran was alert and oriented to four spheres.  While speech was normal, he was noted to be rather terse and was obviously uncomfortable speaking about himself.  His mood was dysphoric with underlying anger; affect was flat; and thought content and thought processes were within normal limits.  There was no evidence of memory loss or impairment; delusions; hallucinations; inappropriate behavior; or homicidal ideation.  The Veteran did admit to suicidal ideation but without current intent.  He was able to maintain personal hygiene and perform his activities of daily living.  Diagnosis was chronic PTSD and a GAF score of 51 was assigned.  

The VA examiner opined that the Veteran's PTSD symptoms fell in the moderate to severe range and occurred to some extent on a daily basis.  She noted that while the Veteran had held a number of jobs post-service he seemed to have performed the best when he worked in isolation, as in his present mill job.  She also thought that because of his irritability and difficulty being around other people, it would be very difficult for him to function in an employment setting in which he had to interact with a lot of other people.  She added that the Veteran had essentially no meaningful social relationships and that his recreational pursuits, such as camping and model trains, were pursued in isolation.  The VA examiner also opined that his prognosis was guarded as the Veteran was very reluctant to seek any further treatment.  She noted that the Veteran was reluctant to discuss himself and believed that treatment had made his symptoms worse.  

In his May 2008 VA Form 9, Substantive Appeal, the Veteran asserted that he had not been able to maintain a job for more than two years before he and his brother took the risk of purchasing a mill shop where, generally, he could work in isolation.  Occasionally interacting with customers was a "risky" proposition he claimed because of his high levels of anxiety and a very short fuse.  

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The preponderance of the medical evidence noted above, especially including the results of the March 2007 VA examination, supports a finding of moderate to severe symptoms indicative of a 50 percent rating under the General Rating Formula rather than the criteria for the 30 percent rating for the milder symptomatology of generally functioning satisfactorily, with routine behavior, self-care, and normal conversation.  

The Veteran's PTSD symptoms reflect much of the criteria for a 50 percent rating, such as: flattened affect; slow or terse speech; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  The January 2007 VA psychologist and the March 2007 VA examiner noted that the Veteran had difficulty in concentrating.  The VA examiner also noted that the Veteran worked best in isolation and that it would be difficult for the Veteran to function in an employment setting with a lot of other people.  The Board also notes the GAF score of 51 (which is on the borderline between moderate and serious symptoms) indicates the Veteran's symptoms are more moderate to severe than the mild symptoms suggested by a 30 percent rating.

Numerous symptoms listed in Diagnostic Code 9411 for a 70 percent rating were not met during the appeal period.  For example, there is no evidence that the Veteran neglected his personal appearance and hygiene.  He rather was described in the March 2007 VA examination as neatly and cleanly dressed and demonstrating good personal hygiene.  There also is no evidence that his speech was intermittently illogical, obscure, or irrelevant; or that he showed near continuous panic or depression.  There was no evidence of obsessional rituals which actually interfere with routine activities.  The Veteran has denied current homicidal ideation.  There also was no evidence of spatial disorientation and, in fact, the Veteran was oriented to four spheres during his VA examination.  While there is evidence in the record that suggests that the Veteran has difficulty in adapting to stressful circumstances, and that is why he works alone self-employed, there is evidence that the Veteran is in the workforce and has worked full-time during the appeal period.  While he had some difficulties interacting with others there is no definite indication his behavior and relationships at work would lead to violence and/or cause his termination. 

The Board acknowledges that there is some evidence that the Veteran manifested a few of the symptoms listed in Diagnostic Code 9411 for a 70 percent disability rating since the time service connection was granted.  The VA examiner found evidence of suicidal ideation, but the Veteran stated that he would never act on his idea of crashing his car on the interstate because he did not want to hurt his family.  There was also some evidence of impaired impulse control as the VA examiner noted the Veteran's irritability.  However, this did not reflect any period of violence or any increased propensity for violence.  Further, no problems with activities of daily living were found during the VA examination.  The record also contains evidence of the Veteran's estrangement from one teenage child and his social isolation from all but his wife, brother and an adult child.  As such, there is some evidence that the Veteran has difficulty dealing with most people.  In light of this evidence, however, the Board cannot conclude that the Veteran has such social difficulty that it rose to the level of an "inability" to establish and maintain any effective relationships.

The Board also acknowledges that some of the Veteran's self-reported symptoms are not listed in Diagnostic Code 9411 for a disability rating of 70 percent or greater.  These symptoms include frequent distressing nightmares, sleeping problems, feelings of detachment from others, hypervigilance, and an exaggerated startle response.  Such symptoms concededly caused some occupational and social impairment.  However, they are not of the type and degree indicative of such impairment with deficiencies in most areas.  The symptoms manifested are at best, after affording the Veteran the benefit of the doubt, commensurate with the newly assigned 50 percent disability rating.

Indeed, the Veteran's GAF score of 51 during this time period reveals a level of functioning that does not comport with the criteria contemplated by the assignment of a 70 percent disability rating.  This GAF score is more indicative of moderate symptoms or some difficulty in functioning near the borderline representing serious symptomatology and well within the criteria for the newly-assigned 50 percent rating.

In sum, the Board finds that the PTSD symptoms manifested by the Veteran are most similar to those contemplated by the criteria for a 50 percent disability rating.  The Veteran did not manifest most of the symptoms listed in Diagnostic Code 9411 for a 70 percent rating.  There is some evidence suggesting that he manifested a few of the other symptoms listed, but overall the evidence is against the assignment of a rating in excess of 50 percent for the reasons set forth above.  Thus, based on the evidence found in the record and recited above, the Board finds that a disability rating of 50 percent for PTSD, but no higher, is warranted.  

The Board has considered the Veteran's assertions that his PTSD disability warrants a higher rating and has awarded him an increase from 30 percent to 50 percent.  The Board has considered the statements of the Veteran as to the extent of his PTSD during the period of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Consideration has been given to assigning staged ratings for this claim; however, at no time during the period of this appeal has the Veteran's PTSD symptoms warranted the assignment of a rating higher than has been herein assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this appeal does support a higher rating of 50 percent for the Veteran's PTSD.

The Board also should consider whether an extraschedular rating is available under 38 C.F.R. § 3.321(b)(1), see Thun v. Peake, 22 Vet. App. 111 (2008), for this higher rating claim.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  In Thun, the Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration. 

In this case, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating for his service-connected PTSD.  The Veteran's contentions have been limited to those discussed above, i.e., essentially that his disability is more severe than reflected by the originally assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).

In this case, there has been no showing that the Veteran's disability picture for his PTSD could not be contemplated adequately by the applicable schedular rating criteria discussed above.  Those criteria provide for higher ratings in this case, and as has been explained thoroughly herein, the Board has awarded an increased disability rating which adequately describes the severity of the Veteran's symptoms.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's PTSD disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


